ORDER
PER CURIAM.
Katherine Kilo Peterson (Wife) appeals from the judgment dismissing her petition and the lis pendens filed by her and restraining her from filing any additional lis pendens. On appeal, Wife argues the trial court erred in dismissing her petition because (1) she had standing to file a derivative action on behalf of Tahoe Investment Co., LLC (Tahoe), (2) her petition stated a claim for which relief may be granted, (3) the claims were not precluded by collateral estoppel or res judicata, (4) the claims were not precluded by abatement, (5) there was no evidence of unclean hands, and (6) there was no requirement that Wife’s first amended petition for derivative action be verified. Wife also argues the trial court lacked jurisdiction to dismiss all the lis pendens filed by Wife and to enjoin Wife from filing additional notices of lis pendens. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).